DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the discharging portion (corresponding to 36 in the instant disclosure), the supporting portion (corresponding to 37 in the instant disclosure), the lifting portion (corresponding to 55 in the instant disclosure) in claims 1-17, a processing portion (corresponding to 4A in the instant disclosure) in claim 16, and an image forming portion (corresponding to 1B in the instant disclosure) in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the sheet discharging apparatus comprising a controller configured to control the lifting portion and comprising a first determining portion configured to determine whether or not sheet detection by the transmissive sensor is possible configured to determine whether or not sheet detection by the transmissive sensor is possible and a second determining portion configured to determine whether or not sheet detection by the transmissive sensor is needed, wherein the controller is configured to, in a case where the first determining portion has determined that sheet detection by the transmissive sensor is possible, lift or lower the supporting portion by the lifting portion on a basis of the output signals of the transmissive sensor and the reflective sensor, in a case where the first determining portion has determined that sheet detection by the transmissive sensor is not possible and the second determining portion has determined that sheet detection by the transmissive sensor is not possible and the second determining portion has determined that sheet detection by the transmissive sensor is not needed, lift or lower the supporting portion by the lifting portion on a basis of the output signal of the reflective sensor, and in a case where the first determining portion has determined that sheet detection by the transmissive sensor is needed, stop discharge of a sheet to be discharged by the discharging portion in combination as claimed in claim 1. Claims 2-10 and 16-17 depend from claim 1.
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the sheet discharging apparatus comprising wherein the controller is configured to, in a case where the first determining portion has determined that sheet detection by the transmissive sensor is possible, lift or lower the supporting portion by the lifting portion on a basis of the output signals of the of the transmissive senor and the reflective sensor, in a case where the first determining portion has determined that sheet detection by the transmissive sensor is not possible and the second determining portion has determined that sheet detection by the transmissive sensor is not needed, lift or lower the supporting portion by the lifting portion on a basis of the output signal of the reflective sensor, and in a case where the first determining portion has determined that sheet detection by the transmissive sensor is not possible and the second determining portion has determined that sheet detection by the transmissive sensor is not needed, life or lower the supporting portion by the lifting portion on a basis of the output signal of the reflective sensor, and in a case where the first determining portion has determined that sheet detection by the transmissive sensor is not possible and the second determining portion has determined that sheet detection by the transmissive sensor is needed, lift or lower the supporting portion by the lifting portion on a basis of information about a sensor about a sheet to be discharged by the discharging portion in combination as claimed in claim 11. Claims 12-13 depend from claim 11.
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the sheet discharging apparatus comprising wherein the controller is configured to, in a case where an amount of light received by the first light receiving portion in a state in which the first light emitting portion is not emitting light is a first amount, lift or lower the supporting portion by the lifting portion on a basis of the output signals of the transmissive sensor and the reflective sensor, and in a case where the amount of light received by the first light receiving portion in the state in which the first light emitting portion is not emitting light is a second amount larger than the first amount, (i) if a grammage of the sheet to be discharged by the discharging portion is a first grammage, lift or lower the supporting portion by the lifting portion on a basis of the output signal of the reflective sensor, (ii) if an environmental humidity is a first humidity, lift or lower the supporting portion by the lifting portion on the basis of the output signal of the reflective sensor, and (iii) if the grammage of the sheet to be discharged by the discharging portion is a second grammage smaller than the first grammage and the environmental humidity is a second humidity higher than the first humidity, stop discharge of the sheet to be discharged by the discharging portion in combination as claimed in claim 14.
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the sheet discharging apparatus comprising wherein the controller is configured to, in a case where an amount of light received by the first light receiving portion in a state in which the first light emitting portion is not emitting light is a first amount, lift or lower the supporting portion by the lifting portion on a basis of the output signals of the transmissive sensor and the reflective sensor, and in a case where the amount of light received by the first light receiving portion in the state in which the first light emitting portion is not emitting light is a second amount larger than the first amount, (i) if a grammage of a sheet to be discharged by the discharging portion is a first grammage, lift or lower the supporting portion by the lifting portion on a basis of the output signal of the reflective sensor, (ii) if an environmental humidity is a first humidity, lift or lower the supporting portion by the lifting portion on the basis of the output signal of the reflective sensor, and (iii) if the grammage of the sheet to be discharged by the discharging portion is a second grammage smaller than the first grammage and the environmental humidity is a second humidity higher that the first humidity, lift or lower the supporting portion by the lifting portion in response to discharge of a sheet by the discharging portion in combination as claimed in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al. (US PGPub 2007/0090583 A1) teaches a sheet discharging apparatus (50) comprising a discharging portion (rollers discharging to 55, see figure 5) configured to discharge a sheet (figure 5), a supporting portion (55) configured to support the sheet discharged by the discharging portion (figure 5); a lifting portion configured to lift and lower the supporting portion (paragraph [0025]); a transmissive sensor (57, 58) comprising a first light emitting portion (57) configured to emit light and a first light receiving portion (58) configured to detect the light received from the first light emitting portion (paragraph [0024]), a reflective sensor (59), the reflective sensor being configured to output an output signal that changes in accordance with the position of the upper surface of the sheet supported by the supporting portion (paragraph [0025]); and a controller configured to control the lifting portion based on the detection by the transmissive sensor and the reflective sensor (paragraph [0025], where the controller monitors both sensors when lifting the tray and alerts the user if the stack is sloped to a predetermined degree); however, Brown et al. does not teach or suggest the controller being configured to perform the specific control sequences above.
Furuya (JP 2017222486 A) teaches a sheet discharging apparatus (100) comprising a discharging portion (109) configured to discharge a sheet, a supporting portion (107) configured to support the sheet discharged by the discharging portion (figure 1), a lifting portion (108) configured to lift and lower the supporting portion (figure 1), a transmissive sensor (114; figure 3) and a reflective sensor (115), and a controller (150) configured to control the lifting portion based on the transmissive sensor and the reflective sensor (paragraph bridging pages 4-5 of the machine translation, where using the combination of sensors lets the sheets be detected even when the top sheet is misaligned); however, Takashi does not teach or suggest the controller being configured to perform the specific control sequences above.
Hasebe (JP 2012001339 A) teaches a sheet discharging apparatus (8) comprising a discharging portion (12), a supporting portion (4), a transmissive sensor (29a, 29b); however, Hasabe does not teach or suggest a reflective sensor, a lifting portion or the control sequences above.
Aoyama (JP 2010155676 A) teaches a sheet discharging apparatus (110) comprising a discharging portion (102), a supporting portion (1), a transmissive sensor (4) and other sensors (5, 3), where the controller (12) determines the full state of the tray based on the sensors; however, Aoyama does not teach or suggest a reflective sensor or the controller having the specific control sequences above.
Ahne et al. (US PGPub 2015/013670 A1) teaches a sheet discharging apparatus (50) comprising a discharging portion (feed to 52), a supporting portion (53), a transmissive sensor (54, see figures 1 and 2); however, Ahne et al. does not teach or suggest a reflective sensor or a controller being configured to perform the specific control sequences above.
Kawata (6,145,826) teaches a sheet discharging apparatus (1) comprising a discharging portion (180), a supporting portion (200), a lifting portion (figure 30), a transmissive sensor (S1205), a second sensor (S1207), and a controller that controls the height of the tray based on the sensors (figure 30); however, Kawata does not teach or suggest a reflective sensor or a controller being configured to perform the specific control sequences above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853